Citation Nr: 0607927	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-28 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic prostate infections, chronic respiratory infections, 
chronic skin problems, and muscle aches, to include as due to 
exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.  The RO, in pertinent part, 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
prostatitis, respiratory infections, muscle aches, and a skin 
condition.  

The September 2001 rating decision also granted service 
connection for type II diabetes mellitus associated with 
herbicide exposure and assigned a 20 percent evaluation 
effective July 2001.  The veteran filed a timely notice of 
disagreement (NOD) with initial 20 percent rating.  A 
statement of the case (SOC) was issued in August 2003.  The 
veteran indicated in his September 2003 VA Form 9 that he was 
no longer appealing the initial rating for diabetes mellitus.  
As such, the claim is no longer in appellate status.

In the veteran's September 2003 substantive appeal he 
requested a hearing before the RO.  An informal hearing was 
held in January 2004.  The veteran indicated that the 
informal hearing was in lieu of a formal hearing.  The 
veteran further submitted a statement in September 2004 in 
which he indicated that the statement was to be considered in 
lieu of a personal hearing.  As such, the veteran's hearing 
request is deemed withdrawn.

The Board notes that in the veteran's July 2002 NOD he raised 
a claim for service connection for post-traumatic stress 
disorder (PTSD).  As this issue has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).




FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  In a February 1997 rating decision, the RO denied service 
connection for prostatitis, skin rash, respiratory 
infections, and joint aches, to include as due to exposure to 
herbicides.  The veteran did not appeal. 

3.  Since the February 1997 final decision, new and material 
evidence has not been submitted which bears directly and 
substantially upon the specific matter under consideration.  
The new evidence is cumulative and/or redundant of the 
evidence previously considered by the RO and when considered 
by itself or in connection with evidence previously assembled 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The Veterans Claims Assistance Act of 2000 has been 
satisfied. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 
2002). 

2.  Evidence received since the final February 1997 rating 
determination wherein the RO denied the veteran's claim of 
entitlement to service connection for prostatitis, skin rash, 
respiratory infections, and joint aches, to include as due to 
exposure to herbicides, is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2000); 
38 C.F.R. §§ 3.104(a), 3.159, 3.160, 20.302, 20.1103 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In August 2001, VA issued 
regulations to implement the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  In this case, the RO did provide the veteran with 
notice of the VCAA in April 2001, prior to the initial 
decision on the claim in September 2001.  Therefore, the 
timing requirement of the notice as set forth in Pelegrini 
has been met and to decide the appeal would not be 
prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
VCAA notice were met in this case.  VCAA notice consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

A February 2001 deferred rating decision indicated the 
veteran was to be notified that service connection for skin 
rash, respiratory infections, muscle aches, and prostatitis 
was previously denied.  An April 2001 report of contact 
revealed the veteran was informed to submit evidence that he 
had the claimed conditions while on active duty service or 
within the year following his separation from said service.
 
The RO sent a letter to the veteran in April 2001, which 
confirmed their phone conversation noted above.  The letter 
notified the veteran that his claim had been previously 
denied in March 1997 because the medical evidence did not 
show that the claimed conditions were incurred in or caused 
by the veteran's military service, nor were they among the 
conditions for which presumptive service connection could be 
granted due to exposure to Agent Orange.  The veteran was 
further notified that to reopen his claim for prostatitis, 
skin rash, respiratory infections, and joint aches, to 
include as due to exposure to herbicides, he would have to 
submit evidence that showed the claimed conditions were 
incurred in or aggravated during service.  The RO indicated 
that evidence of the current status of the disabilities for 
which service connection was being claimed was not new and 
material.  The veteran was informed that evidence towards 
substantiating his service connection claim would be evidence 
showing (1) a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  The September 2001 rating decision 
further notified the veteran that new and material evidence 
meant evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  
 
With regard to the information and evidence that VA would 
seek to provide in the claim for service connection for skin 
rash, respiratory infections, muscle aches, and prostatitis, 
the Board notes that the burden is on the claimant to come 
forth with new and material evidence to reopen a previously 
denied claim.  In this regard, the VCAA specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f).  However, the RO did inform the veteran in the 
April 2001 letter that it would assist him in obtaining 
medical evidence or reports should he provide enough 
information about to enable VA to obtain such evidence.  The 
RO provided him with Release of Information forms that would 
enable the RO to assist him in obtaining any private records 
he wished the RO to get.

While the veteran was not specifically informed of the 
"fourth element," i.e., to provide any evidence in his 
possession that pertained to the claim, he was notified of 
the evidence necessary to substantiate his claim.  Thus, the 
Board finds that he was fully notified of the need to give to 
VA any evidence pertaining to his claim.  All the VCAA 
requires is that the duty to notify is satisfied and that 
claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).  As noted above, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Moreover, since the claim is not found to be 
reopened by way of the submission of new and material 
evidence, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran in not having been notified about evidence needed 
to support a claim for a certain rating or a certain 
effective date for an award of benefits.  Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 3, 
2006).

In sum, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  In the 
circumstances of this case, additional efforts to assist the 
appellant in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Given the development undertaken by the RO and the fact that 
the veteran has pointed to no other evidence, which has not 
been obtained, the Board finds that the record is ready for 
appellate review.  

Criteria

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The claimant does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.  To reopen a 
previously disallowed claim, new and material evidence must 
be presented or secured since the last final disallowance of 
the claim on any basis, including on the basis that there was 
no new and material evidence to reopen the claim since a 
prior final disallowance.  See Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  For purposes of reopening a claim, the 
credibility of newly submitted evidence is generally 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

Analysis

The veteran seeks to reopen a claim of service connection for 
chronic prostate infections, chronic respiratory infections, 
chronic skin problems, and muscle aches, to include as due to 
exposure to herbicides, last denied by the RO in February 
1997.  Having carefully considered the evidence of record in 
light of the applicable law, the Board finds that evidence 
sufficient to reopen the claim has not been obtained and the 
claim will be denied.  

The record indicates that in its February 1997 rating 
decision, the RO denied the claim for service connection for 
prostatitis, skin rash, respiratory infections, and joint 
aches, to include as due to herbicide exposure, on the basis 
that the service medical records were devoid of any 
treatment, complaints, or diagnoses of the claimed 
conditions.  The RO further found that while post-service 
medical records showed evidence of current disabilities, 
there was no medical evidence that the claimed conditions 
were incurred in or caused by the veteran's military service 
nor were they among the conditions for which presumptive 
service connection could be granted due to exposure to Agent 
Orange.

Of record at the time of the February 1997 rating decision, 
the veteran's service medical records, which showed the 
veteran, complained of pain in his right lumbar paravertebral 
area in September 1968, a backache in December 1968, and back 
pain in August 1970.  No diagnoses were rendered and there 
were no further complaints in service.  An entry dated in 
November 1968 indicated the veteran injured his right elbow.  
He had lacerations and contusions.  X-rays were negative.  No 
diagnoses were rendered and there were no further complaints 
in service.  The veteran had questionable strep throat in 
November 1968 and swollen tonsils in March 1969.  The veteran 
complained of burning during urination in June 1970.  He was 
diagnosed with gonorrhea in June 970.  The records were 
negative for any complaints, treatment, or diagnoses of 
prostatitis, respiratory infections, skin problems, or muscle 
aches.  The July 1970 separation examination was also 
negative for the claimed conditions.

A September 1996 letter from Dr. JDH noted the veteran had 
been treated for recurrent upper respiratory infections, 
joint aches, bursitis, and prostatitis.  He indicated that he 
could not opine whether any of the conditions were related to 
Agent Orange exposure.  Records from the Ferguson Medical 
Group showed the veteran was first diagnosed with a prostrate 
infection in 1976.  An entry dated in November 1974 noted the 
veteran injured his elbow when his arm slipped off a pry bar.  
In June 1978 he had muscle spasms in his legs.  Mid to low 
back pain was first noted in 1983.  The veteran first 
complained of cough and chest congestion in 1986.  Left 
shoulder pain was noted in 1984 and right shoulder pain was 
diagnosed in 1987.  No nexus opinions were provided.

VA outpatient treatment records dated in August 1996 indicate 
the veteran complained of shoulder pain.  A January 1997 
statement of the veteran indicated that he was a farm laborer 
after his discharge from service.  The veteran further 
revealed that he had not been treated for prostatitis, skin 
problems, respiratory infections, or muscle aches during his 
active duty service.

Evidence submitted subsequent to the February 1997 rating 
decision includes VA outpatient treatment records dated 
between 1997 and 2001, which show the veteran had been 
diagnosed with chronic prostatitis, urethritis, upper 
respiratory infections with Eustachian dysfunction and 
allergic rhinitis, and bilateral shoulder pain. 

Private medical records from Urology Associates and Dr. JDH 
note the veteran was treated for epididymo-orchitis, 
sinusitis, upper respiratory infections, and back pain likely 
secondary to prostatitis.  The veteran had skin tags removed 
from his right arm and perineal area in January 2001. 

In an April 2001 report of contact, the veteran indicated 
that he had muscle pain in his back, shoulders, and joints.  
A May 2001 VA diabetes mellitus examination noted the veteran 
complained of blisters at the bottoms of feet in hot weather.  
VA outpatient treatment records dated between 2001 and 2002 
show the veteran was diagnosed with rotator cuff tendonitis, 
foraminal stenosis of C5 and 6, and mild compression of C3-5, 
possibly due to previous trauma. There were no nexus opinions 
relating any of the claimed conditions to service.

A February 2002 neurology consult noted symptoms of carpal 
tunnel with left arm numbness.  A July 2003 VA peripheral 
nerves examination noted the veteran complained that his legs 
gave out and he had pain in his right thigh and leg.  There 
was no muscle atrophy.  Muscle tone was normal.  The veteran 
was diagnosed with mild polyneuropathy.  The Board notes that 
service connection for bilateral polyneuropathy is already in 
effect.  

In a September 2004 statement the veteran indicated that he 
injured his left elbow in service, not his right.  He also 
stated that treatment for tonsillitis and swollen lymph nodes 
were misdiagnosed and should have been documented as upper 
respiratory infections.  He also indicated that he had 
urinary conditions in service, which were the onset of his 
chronic prostatitis.  He concluded that his skin condition 
was due to exposure to herbicides in Vietnam.

As noted previously, the February 1997 rating decision denied 
the claim for service connection for prostatitis, skin rash, 
respiratory infections, and joint aches, to include as due to 
herbicide exposure, on the basis that the service medical 
records were devoid of any treatment, complaints, or 
diagnoses of the claimed conditions.  The RO further found 
that while post-service medical records showed evidence of 
current disabilities, there was no medical evidence that the 
claimed conditions were incurred in or caused by the 
veteran's military service nor were they among the conditions 
for which presumptive service connection could be granted due 
to exposure to Agent Orange.

While the evidence submitted since 1997 continues to show 
current treatment for prostatitis, respiratory infections, 
skin tags, and various muscle pains, there are no opinions of 
record that they were diagnosed in service or within the year 
following his separation from said service.  Further, there 
is no evidence that the claimed conditions were incurred in 
or caused by the veteran's military service.  Despite the 
veteran's contentions that the conditions have been present 
since his separation from active service and related thereto, 
his statements do not constitute competent medical nexus 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992). 

Finally, the veteran contends that his "skin problems" are 
the result of exposure to herbicide.  In some circumstances, 
a disease associated with exposure to certain herbicide 
agents will be presumed to have been incurred in service even 
though there is no evidence of that disease during the period 
of service at issue.  See
38 U.S.C.A. § 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A 
veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f). 

The veteran was a recipient of the Vietnam Service Medal and 
Vietnam Campaign Medal, and while he is presumed to have been 
exposed to an herbicide agent in service, he does not have 
one of the diseases associated with such exposure, to  
include: chloracne or other acneform diseases consistent with 
chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See 
38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341-346 (1994).  See also 61 Fed. Reg. 41,442, 41,449 and 
57,586, 57,589 (1996).  The Secretary published a list of 
specific conditions not having a positive association. See 
Notice, 67 Fed. Reg. 121, 42600-42608 (June 24, 2002).  

Though "new" evidence was not previously of record, it does 
not bear directly and substantially upon the specific matter 
under consideration.  Further, the evidence is cumulative 
and/or redundant of the evidence considered by the RO in 
February 1997, and when considered by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  Therefore, the veteran's claim of entitlement to 
service connection for chronic prostatitis, chronic 
respiratory infections, chronic skin problems, and muscle 
aches, is not reopened. See 38 C.F.R. § 3.156(a) (2000).  



ORDER

New and material evidence not having been submitted, the 
veteran's claim for service connection for chronic 
prostatitis, chronic respiratory infections, chronic skin 
problems, and muscle aches, to include as due to herbicide 
exposure, is not reopened, and the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


